FILED
                             NOT FOR PUBLICATION                            JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

SAMUEL WINDHAM, JR.,                              No. 09-15584

               Plaintiff - Appellant,             D.C. No. 2:05-cv-00954-GEB-
 v.                                               GGH

CALIFORNIA DEPARTMENT OF
CORRECTIONS; et al.,                              MEMORANDUM *

               Defendants - Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

      Samuel Windham, Jr., a California state prisoner, appeals pro se from the

district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action

alleging Eighth and Fourteenth Amendment violations related to defendants’



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Windham’s multiple motions for oral argument.

                                                                                 09-15584
placement of metal restraints on his burn-damaged wrists and ankles, his transfer

from one prison to another and his medical treatment at the new prison. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Sorrels v. McKee, 290

F.3d 965, 969 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment on Windham’s

deliberate indifference claims because he failed to raise a genuine issue of material

fact as to whether or not the defendants knew of, and disregarded, an excessive risk

to his health or safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[T]he

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”).

      The district court properly granted summary judgment on Windham’s due

process claims challenging his transfer to administrative segregation at CSP-

Solano because prisoners generally have no protected liberty interest in being

incarcerated at a particular prison or against placement in administrative

segregation. See Meachum v. Fano, 427 U.S. 215, 225-27 (1976) (holding

prisoners have no due process interest protecting against transfer from one

institution to another); May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997)

(recognizing that “the Ninth Circuit explicitly has found that administrative




                                          2                                      09-15584
segregation falls within the terms of confinement ordinarily contemplated by a

sentence”).

       Because Windham did not establish that his placement in administrative

segregation violated his due process rights, the district court properly granted

summary judgment for defendants on Windham’s conspiracy claim derived from

his underlying constitutional claims. See DeGrassi v. City of Glendora, 207 F.3d

636, 647-48 (9th Cir. 2000) (affirming dismissal of conspiracy to violate civil

rights, where the challenged conduct had been held not to violate plaintiff’s civil

rights).

       Windham’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           3                                       09-15584